Citation Nr: 1102736	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for spinal impairment (claimed 
as back condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to December 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs in Columbia, 
South Carolina.  The Veteran testified before the Decision Review 
Officer (DRO) in August 2007; a transcript of this hearing is 
contained in the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has filed a claim of entitlement to service 
connection for back condition.  He contends that the disorder is 
due to a back injury incurred during service in June 1957.  

The Board finds that a remand is necessary to associate 
additional VA medical records with the claims file and to 
consider the Veteran's complaints of upper back and neck symptoms 
and their origin.  The remand is required in order to obtain an 
adequate VA examination which considers all theories of 
entitlement raised by the Veteran.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (holding that once the VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one).  The Agency of Original 
Jurisdiction (AOJ) previously scheduled the Veteran for an 
examination in April 2007 for the purpose of obtaining an opinion 
regarding whether any etiological relationship existed between 
his current back condition and his in-service back injury.  
According to the Veteran, the VA examiner did not examine his 
upper back because the request was only for an examination of the 
lower back.  The examination report indicates the type of exam as 
Spine (cervical, thorax, and lumbar), however, the examiner's 
notes focus on the lumbar region of the Veteran's spine and do 
not note any defect in the cervical or thoracic regions of the 
spine.  

Subsequent to the April 2007 examination, the Veteran alleges 
that he was seen by a doctor at the VA hospital in Augusta, 
Georgia in July 2008 for upper back and neck pain.  The April 
2007 examination did not discuss or evaluate the upper portions 
of the Veteran's spine.  Since the Veteran's claim is for a back 
condition and does not specifically limit itself to his lower 
back and additional VA medical records exist evaluating the upper 
back and neck of the Veteran, a new examination is necessary 
which adequately addresses all theories raised by the Veteran and 
all evidence of record.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Request any VA medical records from the 
VA Medical Center in Augusta, Georgia dated 
July 2008 and any other records relating to 
the Veteran's neck or back symptoms that may 
be held by that facility and associate with 
the claims file.  

2.  After all outstanding records have been 
associated with the claims file, schedule the 
Veteran for a VA examination for the purpose 
of obtaining an opinion regarding the 
etiology of any current back condition, 
including the upper back and neck.  The 
claims file, including a copy of this remand, 
must be made available to the reviewing 
clinician, and the opinion should reflect 
that the claims file was reviewed.  After 
reviewing the record, the VA clinician should 
identify any disabilities of the cervical, 
thoracic, and/or lumbar spine, providing a 
diagnosis for each disability noted.  The 
examiner should opine as to whether any 
current cervical, thoracic, and/or lumbar 
spine disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the Veteran's active 
military service, including his injury to his 
back in June 1957.  The opinion should 
reflect consideration of all lay and medical 
evidence including  the Veteran's assertion 
that he had no back injury post-service and 
that his post-service occupation was 
electrician, not a construction worker as 
indicated in a previous examination report.

3.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the claims 
file to ensure that the foregoing requested 
development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

